UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 03-7365



In Re:    KESLET ETIENNE, a/k/a Jose Phillipe,

                                                              Petitioner.



         On Petition for Writ of Mandamus.      (CA-02-482-BO-5)


Submitted:    October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keslet Etienne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keslet Etienne petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C.     § 2241

(2000) motion filed in July 2002. He seeks an order from this court

directing the district court to act. Our review of the docket sheet

reveals that the district court dismissed Etienne’s motion without

prejudice on September 5, 2003.       Accordingly, although we grant

leave to proceed in forma pauperis, we deny Etienne’s mandamus

petition as moot because the district court has recently decided

Etienne’s case.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2